UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended January 31, 2014 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-53630 AMERICAN MAGNA CORP. (Exact name of registrant as specified in its charter) Nevada 20-5859893 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 701 N. Green Valley Parkway, Suite 200, Henderson, Nevada, 89074 (Address of principal executive offices) (Zip Code) 702-990-3256 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[x] Yes [] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer [] Smaller reporting company[X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 32,295,998 shares of common stock, $0.001 par value, issued and outstanding as of March 14, 2014. 1 TABLE OF CONTENTS Page PART I- Financial Information 3 Item 1. Financial Statements Balance Sheets January 31, 2014 (unaudited), and April 30, 2013 3 Statements of Operations (unaudited) for the three and nine month periods ended January 31, 2014 and 2013 and for the period from August 1, 2010 (inception of the exploration stage) to January 31, 2014 4 Statements of Cash Flows (unaudited)for the nine month periods ended January 31, 2014 and 2013 and for the period from August 1, 2010 (inception of the exploration stage) to January 31, 2014 5 Notes to the Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 2 Item 3 Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 18 PART II – Other Information 18 Item 1.Legal Proceedings 18 Item 1A.Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Mine Safety Disclosures 18 Item 5. Other Information 18 Item 6. Exhibits 18 2 AMERICAN MAGNA CORP. (formerly DAKOTA GOLD CORP.) (An Exploration Stage Company) BALANCE SHEETS (Unaudited) January 31, April 30, ASSETS Current Assets Cash $ $ Prepaid expenses Total Current Assets Total Assets $ $ LIABILITIES & STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable and accrued liabilities $ $ Related party bridge loan and accrued interest payable Total Current Liabilities Stockholders’ Deficit Common Stock, Par Value $0.001 Authorized 100,000,000 shares, 32,295,998 shares issued and outstandingat January 31, 2014 (April 30, 2013 – 2,345,998) Paid-in capital Accumulated deficit Stock performance contingency ) — Deficit accumulated since inception of exploration stage ) Total Stockholders’ Deficit Total Liabilities and Stockholders’ Deficit $ $ The accompanying notes are an integral part of these financial statements. 3 AMERICAN MAGNA CORP. (formerly DAKOTA GOLD CORP.) (An Exploration Stage Company) STATEMENTS OF OPERATIONS (Unaudited) Cumulative Since For the Three Months For the Nine Months August 1, 2010 Ended Ended Inception of January 31, January 31, Exploration 2014 2013 2014 2013 Stage Revenues $ - $ - $ - $ - $ - Cost of Revenues - Gross Margin - Expenses Mineral Property Exploration Expenditures - General and Administrative Mineral Property Acquisition Payments - - Total Expenses Net Loss from Operations ) Other Income (Expense) Interest ) Write-down of Property and Equipment - ) Net Other Income (Expense) Net Loss $ $ ) $ ) $ ) $ ) Basic and Diluted Loss per Share $ ) $ ) $ ) $ ) Weighted Average Shares Outstanding The accompanying notes are an integral part of these financial statements. 4 AMERICAN MAGNA CORP. (formerly DAKOTA GOLD CORP.) (An Exploration Stage Company) STATEMENTS OF CASH FLOWS (Unaudited) Cumulative Since August 1 2010 For the Nine Months Ended Inception of January 31, January 31, Exploration Stage CASH FLOWS FROM OPERATING ACTIVITIES Net Loss $ ) $ ) $ ) Adjustments to Reconcile Net Loss to Net Cash Used in Operating Activities Write-down of property and equipment — — Accrued interest Share-based payments — Change in Operating Assets and Liabilities (Increase) decrease in prepaid expenses ) ) ) Increase (Decrease) in accounts payable andaccrued liabilities ) Net Cash Used in Operating Activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sale of common stock — Proceeds from bridge loan payable — Net Cash Provided by Financing Activities Net Increase in Cash and Cash Equivalents Cash and Cash Equivalents – Beginning of Period Cash and Cash Equivalents – End of Period $ $ $ The accompanying notes are an integral part of these financial statements. 5 AMERICAN MAGNA CORP. (formerly DAKOTA GOLD CORP.) (An Exploration Stage Company) STATEMENTS OF CASH FLOWS (Continued) (Unaudited) Cumulative Since August 1, 2010 For the Nine Months Ended Inception of January 31, January 31, Exploration State SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash paid during the year for: Interest $
